DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/03/2021 has been entered. Applicant has amended claims 1, 12 and 9. No new claims have been added. Claims 1-16 are currently pending in the instant application. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/03/2020. 
Response to Arguments
Applicant’s arguments, see page 6, filed 02/03/2021, with respect to claims 1 and 9 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1-16 has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The subject matter of independent claim 1 and claim 9 in the amendment submitted 02/03/2021 could either not be found or was not suggested in the prior art of record. The cited prior art used in the previous rejection of claim is directed towards a capsule endoscope, as seen in Fig. 1 of Takenaka. Takenaka teaches of a feed portion substrate (Fig. 1- transmitting substrate 28b), a loop antenna body (Fig. 1-antenna 25), a transparent loop antenna substrate (Fig. 1- antenna substrate 28a), and a conductive wire ([0049] - a loop antenna can be realized). However, Takenaka does not expressly teach a pair of coupling pads provided on a surface of the loop 
	Previously applied reference Khaleghi teaches impedance matching for a capsule endoscope for a meander antenna (see page 12). However, Khaleghi does not expressly teach of a loop antenna, or capacitive coupling between coupling pads on different substrates.
	The closest relevant art is US 20060043198 A1 to Forster. Forster teaches of a loop antenna module for an RFID device. In Fig. 9, a pair of coupling pads (Fig. 9 - capacitive coupling elements 162) connected to the feed portion substrate (Fig. 9 – antenna substrate 50) is configured for capacitive coupling with the pair of coupling pads (capacitive coupling elements 160) connected to the loop antenna substrate (Fig. 9-antenna 20). However, Forster does not teach each pair of coupling pads located on the surface of the feed portion substrate and loop antenna substrate respectively. Also, Forster is directed towards an RFID device, such as an RFID tag or label, not a capsule endoscope.
The prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claim 1 and claim 9, and therefore the claimed invention was not obvious before the effective filing date. The combination would result in impermissible .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.H./Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795